PER CURIAM.
This cause is before us on petition for writ of habeas corpus and response thereto. The petition asserts errors in the determination of petitioner’s presumptive parole release date. Administrative remedies under Florida Statutes, § 947.173 have been exhausted. On consideration of the petition, response and the petitioner’s traverse, and attachments thereto, we find petitioner has failed to show his entitlement to the relief sought. Accordingly, the petition is DENIED.
MILLS, C. J., and BOOTH, J., concur.
ERVIN, J., dissents with opinion.